                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 18-cv-02420-CMA-MEH

GREGORY BOUDETTE, and
GARY MICKELSON,

         Plaintiffs,

v.

MATT BUFFINGTON
SHAWN SANDERS,
GLENN T. GAASCHE,
TOM QUINNETT, and
CITY OF CORTEZ,

         Defendants.


   ORDER AFFIRMING IN PART AND REJECTING IN PART THE JUNE 28, 2019
        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

         This matter is before the Court on the Recommendation (Doc. # 81) of United

States Magistrate Judge Michael E. Hegarty, wherein he recommends that this Court:

     •   grant Defendants Quinnett and City of Cortez’s Motion to Dismiss (Doc. # 22)
         and Defendant Sanders’ Motion to Set Aside Default (Doc. # 71);

     •   grant in part and deny in part Defendants Buffington and Gaasche’s (the “DEA
         Defendants”) Motion to Dismiss (Doc. # 36); and

     •   deny Defendant Sanders’ Motion to Dismiss (Doc. # 69).

(Doc. # 81 at 46–47) On July 17, 2019, Defendant Sanders and the DEA Defendants

filed Objections (Doc. ## 88, 89) to the Recommendation, and Plaintiffs Gregory
Boudette and Gary Mickelson filed Responses (Doc. ## 92, 93) to the Objections on

July 31, 2019. Additionally, Plaintiffs filed a Motion to Amend Complaint (Doc. # 90) that

pertains to some of Magistrate Judge Hegarty’s findings in the Recommendation. For

the reasons that follow, the Court affirms the Recommendation in part and rejects it in

part.

                                  I.     BACKGROUND

        The Magistrate Judge’s Recommendation provides a recitation of the factual and

procedural background of this dispute and is incorporated herein by reference. See 28

U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

what is necessary to address Defendants’ objections.

        This case arises from a United States Drug Enforcement Administration (“DEA”)

investigation that involved Plaintiffs’ cultivation and distribution of marijuana. The

investigation, which lasted from January 2016 to January 2017, was led by former DEA

Task Force Officer Matt Buffington and supervised by former DEA Resident in Charge,

Glenn Gaasche. During the course of the investigation, the DEA obtained information, in

part, from Defendant Shawn Sanders, who is a private citizen. See (Doc. # 1 at 2). The

investigation ultimately led to the seizure of various items which were held in the

custody of the City of Cortez Police Department, where Defendant Tom Quinnett is

employed. (Id. at 3.)

        Plaintiffs’ Complaint indicates that from 2010 to 2016, Plaintiff Mickelson and his

son Christopher “grew medical marijuana in compliance with applicable Colorado law

for themselves under their own physician’s recommendations, and as registered care


                                              2
givers for other qualified Colorado medical marijuana users.” (Id.) The marijuana was

“cultivated, possessed and stored at a farm located in Montezuma County, Colorado.”

(Id.) However, the DEA suspected that Plaintiffs were illegally distributing marijuana

across state lines.

       Accordingly, on December 9, 2016, Defendant Buffington submitted a Search

Warrant Affidavit to the County/District Court of Montezuma County. (Doc. # 36-2 at 4–

15.) The affidavit described the DEA’s investigation in detail and sought a search

warrant authorizing the search of Plaintiffs’ marijuana operation site. Judge JenniLynn

Everett Lawrence determined that, based on the affidavit, there was sufficient probable

cause for a warrant to issue. Consequently, the judge issued a search warrant

(“December 9, 2016 Search Warrant”) permitting law enforcement to seize marijuana

and evidence of marijuana distribution from the farm. (Doc. # 36-2 at 2–3.) Law

enforcement officers executed the December 9, 2016 Search Warrant on December 13,

2016, and they seized various items from Plaintiffs’ marijuana operation.

       Defendant Buffington submitted additional Search Warrant Affidavits on January

9, 2017, and February 6, 2017. (Doc. # 36-4 at 4–20; Doc. # 36-5 at 4–18.) The

affidavits sought authorization to search various electronic devices that belonged to

Plaintiffs. After determining that there was adequate probable cause, Judge Lawrence

issued search warrants (“January 9, 2017 Search Warrant” and “February 6, 2017

Search Warrant”) based on each affidavit. (Doc. # 36-4 at 2–3; Doc. # 36-5 at 2–3.)

       The investigation led to Plaintiff Mickelson and his son’s arrest. Christopher

Mickelson pled guilty to a marijuana-related offense, but the District Attorney’s Office


                                             3
ultimately dismissed the charges against Plaintiff Mickelson. Subsequently, Plaintiffs

initiated the instant action raising the following six claims for relief:

     •   Claim 1 – “Illegal Search” – Plaintiffs allege Defendant Buffington
         impermissibly conducted an aerial search of the marijuana operation;

     •   Claim 2 – “Illegal Search and Seizure” – Plaintiffs allege Defendant
         Buffington included false information in his December 9, 2016 Search
         Warrant Affidavit, the Search Warrant was impermissibly broad, and
         various items that were seized were outside the scope of the warrant;

     •   Claim 3 – “Illegal Arrest” – Plaintiffs allege that Plaintiff Mickelson’s arrest
         warrant was based on false information;

     •   Claim 4 – “Malicious Prosecution to Deny Rights” – Plaintiffs allege that
         the DEA Defendants conspired to deprive Plaintiff Mickelson of
         constitutional rights by causing the District Attorney’s Office to file false
         charges;

     •   Claim 5 – “Illegal Seizure” – Plaintiffs allege that Defendant Quinnett
         wrongfully withheld some of Plaintiff Boudette’s property;

     •   Claim 6 – “Illegal Seizure” – Plaintiffs allege that Defendant Buffington
         included false information in his January 9, 2017, and February 6, 2017
         Search Warrant Affidavits.

(Doc. # 1 at 8–26.)

         Defendants Tom Quinnett and the City of Cortez filed a Motion to Dismiss

Plaintiffs’ claims against them on November 11, 2018. (Doc. # 22.) Additionally, the

DEA Defendants filed a Motion to Dismiss on December 18, 2018 (Doc. # 36), and

Defendant Sanders filed a Motion to Dismiss on February 12, 2019 (Doc. # 69).

                                 II.     LEGAL STANDARDS

A.       REVIEW OF A RECOMMENDATION

         When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de
                                                4
novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” An objection is properly made if it is both timely and specific.

United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

       In the absence of a timely objection, however, “the district court may review a

magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

(stating that “[i]t does not appear that Congress intended to require district court review

of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

when neither party objects to those findings.”)). 1

B.     PRO SE PLAINTIFF

       Plaintiffs proceeds pro se. The Court, therefore, reviews their pleading “liberally

and hold[s] [it] to a less stringent standard than those drafted by attorneys.” Trackwell v.

United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a pro

se litigant’s “conclusory allegations without supporting factual averments are insufficient


1The Court notes that none of the parties have objected to Magistrate Judge Hegarty’s
Recommendation to the extent that it concludes that: the DEA Defendants’ Motion to Dismiss
should be granted in part and that Claim 1 should be dismissed against Defendant Gaasche;
Defendants Quinnett and the City of Cortez’s Motion to Dismiss should be granted; and
Defendant Sanders’ Motion to Set Aside Entry of Default should be granted. (Doc. # 81 at 46.)
After reviewing the Recommendation with respect to those findings, in addition to applicable
portions of the record and relevant legal authority, the Court is satisfied that the
Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R. Civ. P.
72(a). Accordingly, the Court affirms and adopts the Recommendation’s findings and
conclusions regarding each of the Motions (Doc. ## 22, 36, 71).

                                              5
to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). A court may not assume that a plaintiff can prove facts that have not

been alleged, or that a defendant has violated laws in ways that a plaintiff has not

alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

459 U.S. 519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170, 1173–74

(10th Cir. 1997) (a court may not “supply additional factual allegations to round out a

plaintiff’s complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991)

(a court may not “construct arguments or theories for the plaintiff in the absence of any

discussion of those issues”). Nor does pro se status entitle a litigant to an application of

different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

C.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s

complaint alone is legally sufficient to state a claim for which relief may be granted.”

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

935 F.2d at 1198. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”


                                               6
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added) (citing Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to

dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusion, bare assertions, or merely conclusory. Id.

at 679–81. Second, the Court considers the factual allegations “to determine if they

plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

       However, the court need not accept conclusory allegations without supporting

factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                      III.    DISCUSSION

       The DEA Defendants object to the Recommendation’s finding that their Motion to

Dismiss (Doc. # 36) should be denied in part. Additionally, Defendant Sanders objects


                                                 7
to the Recommendation’s finding that his Motion to Dismiss (Doc. # 69) should be

denied. The Court will address each objection separately. The applicable standard of

review is de novo.

A.       THE DEA DEFENDANTS’ OBJECTION

         The DEA Defendants are nominally implicated in Claims 1–4 and 6 of Plaintiffs’

Complaint. See (Doc. # 1). In their underlying Motion to Dismiss, the DEA Defendants

sought to dismiss all of Plaintiffs’ claims against Defendant Gaasche—i.e., Claims 1–4

and 6. (Doc. # 36 at 1.) Additionally, the DEA Defendants sought to dismiss Claims 2–4

and 6 against Defendant Buffington. (Id.) Thus, although the DEA Defendants

challenged Claim 1 as it applies to Defendant Gaasche, they did not argue that it should

be dismissed insofar as the claim applies to Defendant Buffington. More specifically, the

DEA Defendants raised the following arguments:

     •   Following the Supreme Court’s decision in Ziglar v. Abbasi, there is no
         Bivens remedy for malicious prosecution [Claim 4];

     •   The DEA Defendants are entitled to qualified immunity from the illegal
         search and seizure, false arrest, and malicious prosecution claims in
         [Claims] 2, 3, 4, and . . . 6;

     •   Plaintiffs fail to adequately allege the personal involvement of Defendant
         Gaasche in any count. 2

(Doc. # 36 at 6.)




2The DEA Defendants also raised arguments regarding Claim 5, but it is undisputed that the
DEA Defendants are not named in Claim 5. (Doc. # 81 at 24–25.) Accordingly, the Court will not
address those arguments in this Order.

                                              8
        With respect to the DEA Defendants’ arguments, Magistrate Judge Hegarty

concluded that the DEA Defendant’s Motion should be granted in part and denied in

part. Specifically, the magistrate judge found that:

    •   Plaintiffs fail to allege [Defendant] Gaasche’s personal participation for the
        “illegal search” set forth in Claim [1] and the “illegal search and seizure”
        described in Claim [2];

    •   Plaintiffs have plausibly pled [Defendant]              Gaasche’s     personal
        participation for Claims [3, 4, and 6];

    •   Defendants Buffington and Gaasche have failed to demonstrate [that]
        they are entitled to qualified immunity as to Claims [2] (against Buffington
        only), [3, 4, and 6]; and

    •   Plaintiffs are not precluded by the Supreme Court’s opinion in Ziglar from
        alleging a malicious prosecution claim against the [DEA] Defendants in
        violation of the Fourth Amendment.

(Doc. # 81 at 24–37) (emphasis added) (footnote omitted).

        In their Objection to the Recommendation, the DEA Defendants raise three

principal arguments. Specifically, the DEA Defendants assert:

    •   The Recommendation erred in determining that, in evaluating the claim of
        qualified immunity, the Court could not consider certain documents central
        to the Complaint;

    •   The Recommendation applied the wrong analysis in deciding to recognize
        a new Bivens claim; and

    •   The Recommendation erred in finding that the Complaint sufficiently alleged
        Defendant Gaasche’s personal participation in the alleged wrongful
        conduct. 3



3The Court took the liberty of paraphrasing the DEA Defendants’ third argument. For purposes
of readability, the Court chose to make that clear in the instant footnote as opposed to using
brackets in the body of the text.


                                               9
(Doc. # 89 at 2–3.) Before turning to the question of whether the DEA Defendants are

entitled to qualified immunity (Claims 2 and 6), the Court will consider the DEA

Defendants’ argument regarding the impact of the Supreme Court’s decision in Ziglar

(Claims 3 4 and 4).

       1.      Whether a Plaintiff May Assert a Bivens Claim for Malicious Prosecution in
               Light of the Supreme Court’s Decision in Ziglar

       Magistrate Judge Hegarty concluded that the Supreme Court’s decision in Ziglar

does not preclude Plaintiffs from raising a malicious prosecution claim under Bivens.

The DEA Defendants argue that a proper interpretation of the standard established in

Ziglar requires the conclusion that Plaintiffs are, in fact, precluded from raising such a

claim. The Court agrees with the DEA Defendants.

               a.     Legal standard

       In Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), the Supreme

Court “held that a right of action to enforce the fourth amendment affirmatively does

exist, even though neither the fourth amendment itself nor any statute enacted by

Congress expressly says as much.” LARRY W. YACKLE, Federal Courts 260 (3d ed.

2009) (citing Bivens, 403 U.S. at 395–97). Since 1971, the Supreme Court has only

expanded the scope of Bivens twice. See Davis v. Passman, 442 U.S. 228 (1979)

(involving Fifth Amendment due process); see also Carlson v. Green, 446 U.S. 14


4In Plaintiffs’ Complaint, Claim 3 is titled, “Illegal Arrest,” and Claim 4 is titled, “Malicious
Prosecution to Deny Rights.” (Doc. # 1 at 14, 17.) Its title notwithstanding, however, Claim 3 is
also a malicious prosecution claim because it involves an arrest based on a warrant. Margheim
v. Buljko, 855 F.3d 1077, 1085 (10th Cir. 2017) (“Unreasonable seizures imposed without legal
process precipitate Fourth Amendment false imprisonment claims. Unreasonable seizures
imposed with legal process [i.e., a warrant] precipitate Fourth Amendment malicious-
prosecution claims.” (citation omitted)).

                                               10
(1980) (involving the Eighth Amendment). However, the Supreme Court subsequently

“severely curtailed its willingness to entertain Bivens claims.” Daniel B. Rice & Jack

Boeglin, Confining Cases to Their Facts, 105 VA. L. REV. 865, 882 (2019). In fact,

Justice Scalia and Justice Thomas have “repeatedly invited the Court to confine Bivens

and its progeny to their facts.” Id. at 883 (citations omitted). “The Court all but accepted

this invitation in Ziglar v. Abbasi . . . .” Id.

        In Ziglar, the Supreme Court observed that Bivens was decided during a “ancien

regime,” in which “the Court assumed it to be a proper judicial function to ‘provide such

remedies as are necessary to make effective’ a statute’s purpose.” Ziglar v. Abbasi, 137

S. Ct. 1843, 1855 (2017) (citations omitted). Although it did not repudiate its holding in

Bivens, the Court unambiguously indicated that it no longer endorses such an

approach, noting that “the Court has made clear that expanding the Bivens remedy is

now a ‘disfavored’ judicial activity.” Id. at 1857 (citation omitted). In fact, the Court went

so far as to comment that, “in light of the changes to the Court’s general approach to

recognizing implied damages remedies, it is possible that the analysis in the Court’s

three Bivens cases might have been different if they were decided today.” Id. at 1856.

        Commentators have observed that the Court’s “stark disavowals bear the

hallmarks of repudiation. But rather than directly prohibiting lower courts from applying

Bivens in previously unrecognized contexts, the . . . Court adopted a test that achieves

a virtually identical result.” Rice & Boeglin, supra, at 883. The test involves two steps. At

step one, courts must determine whether a claim presents a “new Bivens context.”

Ziglar, 137 S. Ct. at 1859. If courts answer that question in the affirmative, the analysis


                                                   11
moves to step two, which requires a determination of whether there are “special factors

counselling hesitation in the absence of affirmative action by Congress.” Id. at 1857

(citation omitted). If such factors exist, courts should not extend “a Bivens-type remedy”

to the claims at issue. Id. at 1859.

       Additionally, the Court provided guidance as to how each step should be applied.

With regard to step one—i.e., whether a claim presents a new Bivens context—the

Court held that “[i]f the case is different in a meaningful way from previous Bivens

cases decided by [the Supreme] Court, then the context is new.” Id. (emphasis added).

By way of example, the Court noted that:

       A case might differ in a meaningful way because of the rank of the officers
       involved; the constitutional right at issue; the generality or specificity of the
       official action; the extent of judicial guidance as to how an officer should
       respond to the problem or emergency to be confronted; the statutory or
       other legal mandate under which the officer was operating; the risk of
       disruptive intrusion by the Judiciary into the functioning of other branches;
       or the presence of potential special factors that previous Bivens cases did
       not consider.

Id. at 1860. The last category—i.e., the consideration of potential special factors that

previous Bivens cases did not consider—illustrates the sweeping breadth of the new

context inquiry. The catch-all category “can be read as a further invitation to distinguish

cases,” such that claims will often qualify as presenting a new context. Constitutional

Remedies—Bivens Actions—Ziglar v. Abbasi, 131 Harv. L. Rev. 313, 318 (2017) (citing

Larry Alexander, Constrained by Precedent, 63 S. Cal. L Rev. I, 20 (1989) (observing

that if a court “could escape the constraint of a precedent rule by citing any factual

distinctions,” “the precedent would have little force indeed.”)).



                                              12
       With regard to the first step of the test, the Court indicated that “even a modest

extension is still an extension,” and even if the differences are “perhaps small, at least in

practical terms,” the “new context inquiry is easily satisfied.” Ziglar, 137 S. Ct. at 1864,

1865 (emphasis added). Additionally, the context may be different “[e]ven though the

right and the mechanism of injury [are] the same . . . .” Thus, a single meaningful

difference in “almost parallel circumstances” is sufficient to satisfy the first step of the

Ziglar test. Id. at 1860 (finding contexts to be different where two cases both involved a

claim for failure to provide adequate medical treatment under the Eighth Amendment,

but one case involved federal prison officials and the other involved a private prison

operator).

       With regard to step two of the test—i.e., whether there are special factors

counseling hesitation—the Court instructed that:

       the inquiry must concentrate on whether the Judiciary is well suited, absent
       congressional action or instruction, to consider and weigh the costs and
       benefits of allowing a damages action. Thus, to be a “special factor
       counselling hesitation,” a factor must cause a court to hesitate before
       answering that question in the affirmative.

Id. at 1857–1858 (emphasis added). The Court reframed the “special factors” inquiry as

a question of “‘who should decide’ whether to provide for a damages remedy, Congress

or the courts?” Id. at 1857. The Court instructed that the “answer will most often be

Congress.” Id. Notably, courts do not need to reach a definitive answer as to whether

the Judiciary is well suited to consider whether to allow a damages action—a mere

hesitation is sufficient for a court to find that it should not allow such a remedy.




                                              13
       In applying step two, the Court indicated that, when lower courts conduct the

“special factors” analysis, they should consider whether there are “alternative remedies

available or other sound reasons to think Congress might doubt the efficacy or

necessity of a damages remedy . . . .” Id. at 1865 (emphasis added) (internal quotation

marks omitted). Additionally, the Court analyzed factors such as whether a claim

implicates a governmental policy such that it would entail “inquiry and discovery into the

whole course of the discussions and deliberations that led to the policies and

governmental acts being challenged,” and whether allowing a claim would “interfere in

an intrusive way with sensitive functions of the Executive Branch.” Id. at 1860–61.

       Thus, step two of the Ziglar test creates a very low bar. When a case presents a

“new Bivens context,” there will “most often” be factors that will cause a court to hesitate

before allowing a damages action. As a consequence, the Supreme Court’s decision in

Ziglar is “close to limiting the Bivens cause of action to the circumstances of Bivens,

Davis, and Carlson, as it will be very difficult for any case not presenting those facts to

survive [the Ziglar] test.” Constitutional Remedies, supra, at 318. In fact, “it is unlikely

that even Bivens, Davis, or Carlson would survive the [Ziglar] Court’s test.” Id. at 319. 5




5The Court agrees with commentators who have stated that “[i]f the [Supreme] Court wants to
continue distinguishing Bivens, for the sake of judicial candor and litigative efficiency it should
hold that the Bivens cause of action is limited to the facts of Bivens, Davis, and Carlson.”
Constitutional Remedies, supra, at 313. The Court abstains from commenting further on the
merits of the Ziglar test apart from offering the following quote from The Charge of the Light
Brigade by Tennyson: “Was there a man dismayed? Not though the soldier knew Someone had
blundered. Theirs not to make reply, Theirs not to reason why, Theirs but to do and die. Into the
valley of Death Rode the six hundred.”

                                                14
              b.      Analysis

       At issue is whether the Ziglar test precludes a malicious prosecution claim under

Bivens. Given the strict nature of the test, the Court must answer the foregoing question

in the affirmative.

       For purposes of step one, Plaintiffs’ malicious prosecution claim (Claim 4) differs

in meaningful ways from the Supreme Court’s previous Bivens cases. Plaintiffs allege

that the DEA Defendants tampered with evidence and “conspired to deprive [Plaintiff]

Mickelson of Constitutionally [sic] protected rights, privileges and immunities by causing

District Attorney’s Office [sic] to file charges that [the DEA Defendants] knew, or

reasonable [sic] should have known, were . . . false.” (Doc. # 1 at 18.) By contrast,

Bivens involved “a claim against FBI agents for handcuffing a man in his own home

without a warrant;” Davis involved “a claim against a Congressman for firing his female

secretary;” and the only other recognized context involved “a claim against prison

officials for failure to treat an inmate’s asthma.” Ziglar, 137 S. Ct. at 1860 (citations

omitted).

       The meaningful differences are legion. An exhaustive list is not necessary. The

most notable difference is that Plaintiffs’ malicious prosecution claim involves a

considerable risk of “disruptive intrusion by the Judiciary into the functioning of other

branches” because it requires an inquiry into the decision making of prosecutors and

into the veracity of allegations underlying a prosecutor’s decision to charge a defendant

with a crime. Id. Additionally, Plaintiffs’ claim “bear[s] little resemblance to the three




                                              15
Bivens claims the [Supreme] Court has approved in the past . . . .” Id. Therefore, the

claim involves a new context, and the Court must proceed to step two of the Ziglar test.

        Special factors exist that cause the Court to hesitate before allowing Plaintiffs to

maintain an action for damages against federal officials for malicious prosecution.

Again, an exhaustive list is not necessary. It is sufficient for the Court to recognize that

“Congress might doubt the efficacy or necessity of a damages remedy” because there

is a risk that it would interfere with prosecutorial discretion, disincentivize law

enforcement from sharing information with prosecutors, and disincentivize private

citizens from sharing information with law enforcement. Id. at 1865 (emphasis added).

Accordingly, the issue “involves a host of considerations that must be weighed and

appraised,” so “it should be committed to those who write the laws rather than those

who interpret them.” Id. at 1857 (citations and internal quotation marks omitted).

Therefore, pursuant to Ziglar, the Court should not “extend a Bivens-type remedy” to

Plaintiffs’ malicious prosecution claim (Claim 4). Id. at 1859. 6

        2.     Qualified Immunity

        Magistrate Judge Hegarty concluded that the DEA Defendants failed to

demonstrate that they are entitled to qualified immunity. That conclusion was based on

the following analysis:

    •   the DEA Defendants’ qualified immunity argument depended on
        “contentions that Plaintiffs fail to state constitutional violations because the
        attached warrants and affidavits demonstrate that probable cause existed,”



6Because Claim 3 is also a malicious prosecution claim, see supra note 4, it is dismissed for the
same reasons.

                                               16
   •   but there is “no opinion in the Tenth Circuit allowing for consideration of a
       warrant and/or affidavit (allegedly containing false information), as opposed
       to the complaint’s allegations, to make a probable cause determination
       under Rule 12(b)(6).”

(Doc. # 81 at 32) (footnote omitted). Accordingly, the magistrate judge determined that

       Because neither the parties nor the Court can cite to binding or persuasive
       authority demonstrating that a court may properly make “arguable probable
       cause” determinations from contested documents outside of the pleadings
       under Rule 12(b)(6), the Court cannot conclude at this stage of the litigation
       that Defendants are entitled to qualified immunity pursuant to the arguments
       presented.

(Id. at 33.) The DEA Defendants assert that the magistrate judge reached the foregoing

conclusion in error. The DEA Defendants argue that courts may properly consider the

materials at issue and that they are, in fact, entitled to qualified immunity. See generally

(Doc. # 89). Again, the Court agrees with the DEA Defendants.

              a.     Whether a court may properly make “arguable probable cause”
                     determinations from documents outside of the pleadings under
                     Rule 12(b)(6)

       “Generally, the sufficiency of a complaint must rest on its contents alone.” Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010) (citation omitted). The Tenth Circuit has

recognized several “exceptions to this restriction on what the court can consider, but

they are quite limited . . . .” Id. The exceptions are as follows: “(1) documents that the

complaint incorporates by reference; (2) documents referred to in the complaint if the

documents are central to the plaintiff's claim and the parties do not dispute the

documents' authenticity; and (3) matters of which a court may take judicial notice.” Id.

(citations and internal quotation marks omitted). If a district court intends to rely

evidence outside the scope of one of the exceptions, then the court “must convert the


                                              17
Rule 12(b)(6) motion to a motion for summary judgment, giving proper notice to the

parties.” Id. (citations omitted).

       In the instant case, Plaintiffs’ Complaint challenges various warrants and the

affidavits on which the warrants were based. See (Doc. # 1 at 11, 12, 16, 23, 24).

Specifically, Plaintiffs assert that parts of the supporting affidavits were false, and that

the warrants were constitutionally defective. The DEA Defendants attached those

documents to their Motion to Dismiss. See (Doc. # 36). At issue is whether the Court

may consider those documents in deciding the DEA Defendants’ Motion without

converting the Motion to one governed by Rule 56 of the Federal Rules of Civil

Procedure. The Court answers the foregoing question in the affirmative.

       It is undisputed that the documents referenced in the Complaint are central to

Plaintiffs’ claims. Additionally, Plaintiffs did not challenge the documents’ authenticity—

i.e., “that the item is what the proponent claims it is.” Fed. R. Evid. 901. Rather, Plaintiffs

dispute the veracity of the assertions within the documents. Moreover, the documents

are conducive to judicial notice because they are part of the public record of Plaintiff

Mickelson’s criminal case. See, e.g., Hodgson v. Farmington City, 675 F. App'x 838,

841 (10th Cir. 2017) (federal district court may consider another court’s publicly filed

records “concerning matters that bear directly upon the disposition of the case at hand”

without converting a motion to dismiss to a motion for summary judgment. (quoting

United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007))); Eckert v.

Dougherty, 658 F. App’x 401, 404 (10th Cir. 2016) (court took judicial notice of warrant

application and search warrant even though the documents were not submitted by the


                                              18
plaintiff while conducting a de novo review of a motion to dismiss based on qualified

immunity); Rathbun v. Montoya, 628 F. App'x 988, 990 n.2 (10th Cir. 2015) (considering

motion to dismiss based on qualified immunity de novo and drawing “facts from the

search warrant and the affidavit in support of the search warrant, both of which are

referenced in the amended complaint.” (citation omitted)).

       Accordingly, the Court may consider the documents that the DEA Defendants

submitted with their Motion to Dismiss without converting the Motion to a motion for

summary judgment.

              b.     Whether the DEA Defendants are entitled to qualified immunity

       “[Q]ualified immunity . . . is both a defense to liability and a limited ‘entitlement

not to stand trial or face the other burdens of litigation.’” Ashcroft v. Iqbal, 556 U.S. 662,

672 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). Public officials are

entitled to qualified immunity “in civil actions that are brought against them in their

individual capacities and that arise out of the performance of their duties.” Big Cats of

Serenity Springs, Inc. v. Rhodes, 843 F.3d 853, 864 (10th Cir. 2016) (quoting Pahls v.

Thomas, 718 F.3d 1210, 1227 (10th Cir. 2013)). Once an official has raised qualified

immunity as a defense, the plaintiff must show that: “(1) the public official violated the

plaintiff's constitutional rights; and (2) these rights were clearly established at the time of

the alleged violation.” Id. (citation omitted). Courts may consider each factor in the

“sequence [the court] deems best in light of the circumstances of the particular case.”

Mink v. Knox, 613 F.3d 995, 1000 n.4 (10th Cir. 2010). The qualified immunity standard,

“by design, ‘gives government officials breathing room to make reasonable but mistaken


                                              19
judgments about open legal questions.’” Pahls, 718 F.3d at 1227 (quoting Ashcroft v.

al–Kidd, 563 U.S. 731, 743 (2011)).

       The DEA Defendants raise the defense of qualified immunity with respect to

Claims 2, 3, 4, and 6 of Plaintiffs’ Complaint. (Doc. # 89 at 12.) However, in Section

III(A)(1)(b), the Court determined that Claims 3 and 4 are precluded by the Supreme

Court’s decision in Ziglar. Therefore, the Court will consider whether the DEA

Defendants are entitled to qualified immunity with respect to Claims 2 and 6.

       In Claim 2, Plaintiffs assert that the DEA Defendants violated their Fourth

Amendment rights. Specifically, Plaintiffs allege that the DEA Defendants obtained a

search warrant by including allegedly false information in an affidavit. Additionally,

Plaintiffs assert that the December 9, 2016 Search Warrant was constitutionally

defective because it was overly broad. Finally, Plaintiffs claim that during the execution

of the December 9, 2016 Search Warrant, the DEA Defendants impermissibly seized

items that were outside the scope of the warrant. (Doc. # 1 at 9–14.)

       In Claim 6, Plaintiffs similarly assert that their Fourth Amendment rights were

violated, albeit by a different search and seizure. Specifically, Plaintiffs claim the DEA

Defendants secured the January 9, 2017 Search Warrant and the February 6, 2017

Search Warrant based on affidavits allegedly containing various misrepresentations.

Additionally, Plaintiffs appear to argue that their constitutional rights were violated

because the DEA Defendants did not provide them with a copy of the warrants. (Id. at

23–26.)




                                             20
       First, the Court will consider whether the DEA Defendants are entitled to qualified

immunity from Plaintiffs’ claims regarding the alleged misrepresentations in the

affidavits supporting the search warrants. Second, the Court will address the

applicability of the defense to Plaintiffs’ claims regarding the constitutionality of the

scope of the December 9, 2016 Search Warrant and the items that were allegedly

seized outside the warrant’s scope. Third, the Court will consider whether the DEA

Defendants are entitled to immunity from Plaintiffs’ claim that the DEA Defendants

allegedly failed to provide Plaintiffs with a copy of the January 9, 2017 Search Warrant

and the February 6, 2017 Search Warrant.

                      i.     Alleged misrepresentations in the search warrant affidavits

       In order to determine whether a government official is entitled to qualified

immunity with regard to an unlawful search claim, courts must “ascertain whether a

defendant violated clearly established law by asking whether there was arguable

probable cause for the challenged conduct.” Stonecipher v. Valles, 759 F.3d 1134, 1141

(10th Cir. 2014) (quoting Kaufman v. Higgs, 697 F.3d 1297, 1300 (10th Cir. 2012))

(internal quotation marks omitted). Arguable probable cause is established if the

officers' conclusions rest on an objectively reasonable, even if mistaken, belief that

probable cause exists. Cortez v. McCauley, 478 F.3d 1108, 1120 (10th Cir. 2007).

Accordingly, a defendant “is entitled to qualified immunity if a reasonable officer could

have believed that probable cause existed to arrest or detain the plaintiff.” Id.

       If a neutral magistrate issued a warrant, that is “the clearest indication that the

officers acted in an objectively reasonable manner or . . . in ‘objective good faith.’”


                                              21
Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (citation omitted). However, the

issuance of a warrant alone “does not end the inquiry into objective reasonableness.” Id.

If it is “‘obvious that no reasonably competent officer would have concluded that a

warrant should issue,’ the warrant offers no protection.” Stonecipher, 759 F.3d at 1142

(quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). Thus, qualified immunity will not

be granted “where the warrant was based on an affidavit so lacking in indicia of

probable cause as to render official belief in its existence entirely unreasonable.”

Messerschmidt, 565 U.S. at 547 (internal quotation marks omitted).

       Additionally, where, as here, a plaintiff claims that an officer misstated or omitted

information when seeking a warrant, the officer is entitled to qualified immunity unless

the plaintiff can make “a substantial showing of deliberate falsehood or reckless

disregard for truth” by the officer. Stonecipher, 759 F.3d at 1142. However, a

misrepresentation violates a plaintiff’s Fourth Amendment rights only if it is material to

the probable cause determination—i.e., the alleged misrepresentation must be

“necessary to the finding of probable cause.” Franks v. Delaware, 438 U.S. 154, 156

(1978); see, e.g., United States v. Knittel, 562 F. App'x 630, 635 (10th Cir. 2014)

(Franks violation requires that “the affidavit, purged of its falsities, [is not] sufficient to

support a finding of probable cause.” (quoting United States v. Kennedy, 131 F.3d 1371,

1376 (10th Cir. 1997))).

       Probable cause exists to support a search warrant when, “given all the

circumstances set forth in the affidavit . . ., there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” United States v. Artez, 389 F.3d


                                                22
1106, 1111 (10th Cir. 2004) (emphasis added) (quoting Illinois v. Gates, 462 U.S. 213,

238 (1983)). Probable cause does not require a showing of “proof beyond a reasonable

doubt or by a preponderance of the evidence.” See id. (quoting Gates, 462 U.S. at 235).

Probable cause is not a rigid formula, but rather a “fluid concept—turning on the

assessment of probabilities in particular factual contexts—not readily, or even usefully,

reduced to a neat set of legal rules.” Gates, 462 U.S. at 232.

       Thus, an “affidavit in support of a search warrant must contain facts sufficient to

lead a prudent person to believe that a search would uncover contraband or evidence of

criminal activity.” United States v. Edwards, 813 F.3d 953, 960 (10th Cir. 2015) (quoting

United States v. Danhauer, 229 F.3d 1002, 1006 (10th Cir. 2000)). Courts must make a

“practical, common-sense determination,” id., whether, under the totality of the

circumstances presented in the affidavit, there is a “substantial basis” to conclude that

“there is a fair probability that contraband or evidence of a crime will be found will be

found in a particular place,” United States v. Long, 774 F.3d 653, 658 (10th Cir. 2014)

(emphases added) (quoting Gates, 462 U.S. at 236, 238); cf. United States v. Martin,

426 F.3d 68, 77 (2d Cir. 2005) (“The fact that an innocent explanation may be

consistent with the facts alleged . . . does not negate probable cause.”).

       In the instant case, because Plaintiffs challenge the veracity of some of the

allegations in the affidavits supporting the search warrants at issue, the Court must

determine whether the warrants were supported by probable cause after setting aside

the alleged falsehoods in the affidavits. In Claim 2, Plaintiffs challenge the December 9,

2016 Search Warrant. (Doc. # 36-2 at 4–15.) Additionally, in Claim 6, Plaintiffs


                                            23
challenge the January 9, 2017 Search Warrant and the February 6, 2017 Search

Warrant. (Doc. # 36-4 at 4–20; Doc. # 36-5 at 4–18.) The Court will consider each

supporting affidavit in turn.

       In their Complaint, Plaintiffs allege that the following facts in the December 9,

2016 affidavit were false:

   •   [Plaintiff] Mickelson and his son were associates of the Hell’s Angles and
       the Russian Mob;

   •   [Plaintiff] Mickelson had filed a lawsuit against the Cortez Police Department
       relating to a methamphetamine manufacturing charge;

   •   Everyone at [Plaintiff] Mickelson’s farm was armed at all times;

   •   [Plaintiff] Mickelson had solicited Sanders to transport marijuana to
       California;

   •   [Plaintiff] Mickelson’s farm was used for winter grows;

   •   [There was] a connection between [Plaintiff] Mickelson and homicide victim
       Samuel Gordon;

   •   [Plaintiff] Mickelson offered Sanders $5,000 to transport marijuana to
       Arizona . . .;

   •   [Plaintiff] Mickelson would replant in mid-December and was awaiting an
       out-of-state buyer to sell the remaining marijuana at his farm; and

   •   . . . the size and construction of the greenhouses.

(Doc. # 1 at 11–12.) Additionally, Plaintiffs allege that the affidavit improperly omitted

the following:

   •   [Sanders’] criminal history, pending criminal charges, his confession to the
       crime of identity theft, and his incentives for being an informant. . . .

   •   Sanders had not been on [Plaintiff] Mickelson’s farm for more than a year
       prior to the date of the affidavit;

                                             24
   •   The SOI and the CS were the same person;

   •   Both [Plaintiff] Mickelson and his son had physician’s recommendations for
       medical marijuana;

   •   [Plaintiff] Mickelson and his son were registered medical marijuana
       caregivers;

   •   The informant received money proceeds from the two controlled buys;

   •   [The DEA Defendants] conducted . . . aerial surveillance [unreasonably];
       and

   •   Any corroboration of information provided by Sanders, a convicted felon and
       confessed identity thief.

(Id.) However, the affidavit also contains a substantial number of allegations that

Plaintiffs have not challenged. Most notably, the affidavit indicates:

   •   [Plaintiff Mickelson operates] a large-scale marijuana grow located between
       Cortez and Mancos, Colorado (34601 C.R. M, Mancos, Colorado) . . .
       owned and operated by [Plaintiff] and Chris Mickelson (father and son);

   •   [Plaintiff Mickelson’s] criminal history [includes] numerous drug charges . .
       .;

   •   Neither [Plaintiff] nor Christopher Mickelson list[ed] any wage information
       with their respected [sic] Social Security Numbers [in Colorado, Arizona,
       and California as of February 16, 2016, and November 10, 2016];

   •   The Edmond, Oklahoma Police Department and [DEA] Task Force Group
       II were involved in the arrest of two individuals for Conspiracy to Distribute
       and Distribution of Marijuana on May 11, 2016. Approximately 5.4 pounds
       of marijuana and 1.3 pounds of marijuana concentrate, nearly $20,000 UCS
       [sic] and two weapons were seized from a hotel room and related vehicle
       during the case. Investigators later determined that the room in which the
       two individuals were staying was rented by [Plaintiff] Mickelson . . .
       [and Plaintiff] Mickelson also rented a second room, however he
       checked out earlier that day.




                                             25
(Doc. # 36-1 at 2–14) (emphasis added). Additionally, Plaintiffs do not dispute that

Plaintiff Mickelson was recorded discussing his intent to hire someone to transport

marijuana to Oklahoma—which is where he rented a room for individuals who were

arrested for conspiring to distribute marijuana. See (id. at 7). Further, Plaintiffs do not

dispute that—during the course of two controlled drug transactions conducted by the

DEA which involved undercover officers—Plaintiff Mickelson’s son and business

associate illegally sold multiple pounds of marijuana to government officers. (Id. at 10–

13.)

       After excluding all the allegedly false information and considering the allegedly

omitted information, the affidavit still supports a finding of probable cause. Juxtaposing

Plaintiff Mickelson’s prior drug-related offenses with his apparent attempt to organize a

drug transaction in Oklahoma, there is a substantial basis for a neutral magistrate to

conclude that “there is a fair probability that contraband or evidence of a crime” could

be found where Plaintiff Mickelson was known to be growing a substantial amount of

marijuana. Artez, 389 F.3d at 1111. Moreover, the possibility that Plaintiff Mickelson’s

marijuana operation was being used for criminal purposes is bolstered by the fact that

Plaintiff Mickelson’s son and business associate was, in fact, selling marijuana illegally.

Therefore, the DEA Defendants are entitled to qualified immunity because it was far

from “obvious that no reasonably competent officer would have concluded that a

warrant should issue . . . .” Stonecipher, 759 F.3d at 1142 (citation omitted).

       Turning to the January 9, 2017, and February 6, 2017 affidavits, the Court

concludes that the DEA Defendants are entitled to qualified immunity for similar


                                              26
reasons. In their Complaint, Plaintiffs assert that the “affidavits contained the same false

and misleading information and material omissions as set forth in [Claim 2] . . . .” (Doc.

# 1 at 23.) However, Plaintiffs additionally contend that Defendant Buffington: fabricated

a story from an unnamed source of information; misrepresented that pre-civil war

muskets are firearms; exaggerated his expertise; and made an unfounded claim that

“he would probably find records of large bank deposits, in direct contradiction of his

sworn statement in previous affidavits that these people transacted their business in

cash.” (Id. at 24.)

       Even after excluding the allegedly false information, the January 9, 2017 and

February 6, 2017 affidavits each support a finding of probable cause. The affidavits

contain the same uncontested information that the Court has discussed above.

Additionally, the affidavits include the unchallenged assertion that:

       Computers, electronic devices and computer data storage devices are
       commonly used by both marijuana cultivators/distributors and their
       customers when conducting business. Marijuana cultivators/distributors
       and their customers utilize computers, electronic devices and computer
       data storage devices for records keeping detailing sales and/or money
       owed, contact information for customers & employees and money
       laundering activities.

(Doc. # 36-4 at 19; Doc. # 36-5 at 17.) The foregoing assertion is bolstered by the

undisputed fact that Plaintiff Boudette’s thumb drives and computer were found in close

proximity to both suspected marijuana and United States currency. (Doc. # 36-5 at 15.)

Accordingly, there is a substantial basis for a neutral magistrate to conclude that “there

is a fair probability that contraband or evidence of a crime” could be found on Plaintiffs’

electronic devices that were specified in the affidavits. Artez, 389 F.3d at 1111. As a


                                            27
consequence, the DEA Defendants are entitled to qualified immunity because it was far

from “obvious that no reasonably competent officer would have concluded that a

warrant should issue . . . .” Stonecipher, 759 F.3d at 1142 (citation omitted).

                      ii.    Scope of Dec. 9 warrant and items that were seized

       Plaintiffs allege that the December 9, 2016 Search Warrant was “Constitutionally

[sic] defective” because it: authorized an overbroad search; failed to describe with

particularity the items to be seized; authorized the seizure of cell phones and personal

computers without mention of any related crime; authorized a general search of

personal papers; and failed to state the grounds or probable cause for issuance or even

the suspected crime. (Doc. # 1 at 12–13.)

       The Fourth Amendment requires not only that warrants be supported by probable

cause, but that they “particularly describ[e] the place to be searched, and the persons or

things to be seized.” U.S. CONST. amend. IV. “A description is sufficiently particular

when it enables the searcher to reasonably ascertain and identify the things authorized

to be seized.” United States v. Pulliam, 748 F.3d 967, 972 (10th Cir. 2014) (internal

quotation marks omitted). “Even a warrant that describes the items to be seized in

broad or generic terms may be valid when the description is as specific as the

circumstances and the nature of the activity under investigation permit.” United States v.

Cooper, 654 F.3d 1104, 1126 (10th Cir. 2011) (internal quotation marks omitted).

Moreover, “the warrant may cross-referenc[e] other documents, such as an affidavit” in

support of the application, “to satisfy the particularity requirement.” Id. (citation omitted).




                                              28
       However, the Court need not decide whether the search warrant met the Fourth

Amendment's particularity requirement because the Court concludes that the officers

“are entitled to immunity from damages, even assuming that the warrant should not

have been issued.” Messerschmidt, 565 U.S. at 546. Where, as here, a defendant

raises the defense of qualified immunity, “[t]he issue is not whether the magistrate erred

in believing the search warrant he issued met the Fourth Amendment's particularity

requirement, but instead whether the magistrate ‘so obviously erred that any reasonable

officer would have recognized the error.’” Rathbun v. Montoya, 628 F. App'x 988, 995–

96 (10th Cir. 2015) (quoting Messerschmidt, 565 U.S. at 556). “[T]he threshold for

establishing this exception is a high one,” because a police officer ordinarily “cannot be

expected to question the magistrate's [particularity] determination [given that] it is the

magistrate's responsibility to determine whether the [warrant is sufficiently particular]

and, if so, to issue a warrant comporting in form with the requirements of the Fourth

Amendment.” Id. at 994 (quoting Messerschmidt, 565 U.S. at 547).

       In the instant case, the December 9, 2016 Search Warrant explicitly referenced

Defendant Buffington’s Search Warrant Affidavit, and it described the property to be

searched for and seized as follows:

       Marijuana, Marijuana plants, processed marijuana, gas extraction devices,
       weapons, cellular phones, tablets & electronic notebooks, large sums of
       United States currency, records of money transfers or deposits, receipts for
       items purchased, evidence of occupancy/ownership, receipts,
       paraphernalia for the use of marijuana, addresses, photos and video tapes,
       closed and locked containers, pay/owe sheets, ledgers, publications
       referencing marijuana and the use of or cultivation of marijuana and the
       search of any vehicles or persons on said property at the time of service for
       any of the above listed items.


                                             29
(Doc. # 36-2 at 2.) When considered in conjunction with Defendant Buffington’s

supporting affidavit, “[t]he officers could reasonably have concluded that the warrant

was sufficiently particular, even though it described [some of] the items to be seized in

broad or generic terms, given the nature of the crimes under investigation.” See, e.g.,

Rathbun, 628 F. App'x at 994 (holding that officers could have reasonably relied on

search warrant regarding, inter alia, a drug-related offense that included “[a]ll types of

computers, tablets, scanner/printers, video or digital cameras, cell phones, and digital or

magnetic storage of any kind . . . .”).

       Notably, the DEA Defendants were investigating what appeared to be a

sophisticated and expansive scheme to illegally distribute substances across multiple

states. See generally (Doc. # 36-2 at 4–15). Additionally, Defendant Buffington noted in

the Search Warrant Affidavit that, during his 17 years as a narcotics investigator, he

knew that:

       persons who distribute marijuana, in both large and small quantities, often
       have numerous items associated with such activities like scales, packaging
       materials & equipment, large sums of cash from sales, books and legers
       detailing sales of [sic] money owed, cellular phones for business contacts,
       computers, tablets & electronic notebooks for keeping records and contact
       information for customers/employees.

(Id. at 14.) The Search Warrant Affidavit also explains that large scale marijuana

distributors often possess financial records related to money laundering activities, and

they keep large sums of cash in safes or closed containers. (Id.)

       Therefore, the affidavit provides meaningful details that justify the list of items to

be seized in the warrant. Further, the nature of the alleged crime justifies describing

some of the items to be seized in broad or generic terms. Cooper, 654 F.3d at 1127

                                              30
(“Warrants relating to more complex and far-reaching criminal schemes may be deemed

legally sufficient even though they are less particular than warrants pertaining to more

straightforward criminal matters.” (citations omitted)); United States v. Janus Indus., 48

F.3d 1548, 1554 (10th Cir. 1995) (“The type of criminal activity under investigation in the

present case—a drug paraphernalia business—makes it difficult to list with great

particularity the precise items desired to be seized which evidence such activity.”).

       As a consequence, the December 9, 2016 Search Warrant “was not so obviously

lacking in [particularity] that the officers can be considered plainly incompetent for

concluding otherwise.” Messerschmidt, 565 U.S. at 556. In fact, “[r]eading the affidavit[ ]

in conjunction with the search warrant[ ] enable[d] the searcher to reasonably ascertain

and identify the things authorized to be seized.” Cooper, 654 F.3d at 1127 (citation and

internal quotation marks omitted). 7 Accordingly, the DEA Defendants are entitled to

qualified immunity.

       Plaintiffs’ Complaint also alleges that their Fourth Amendment rights were

violated by the seizure of various “items not enumerated in the search warrant . . . .”

(Doc. # 1 at 13.) However, that argument is lacking in merit. Many of the referenced

items—e.g., ammunition, six firearms, 18 marijuana plants, laptop computers, a cell

phone, and papers regarding the marijuana operation—are clearly within the scope of

the December 9, 2016 Search Warrant. (Doc. # 36-2 at 2–3) (authorizing execution of




7 Given that the warrant and supporting affidavit enabled officers to reasonably identify the
things that were authorized to be seized, it is very likely that the warrant was sufficiently
particular for Fourth Amendment purposes. See Cooper, 654 F.3d at 1127.


                                                31
warrant regarding, inter alia, marijuana plants, weapons, cellular phones, computers,

evidence of occupancy/ownership, paraphernalia for the distribution of marijuana, etc.).

Other items—e.g., light ballasts, a trimming machine, and kitchen scales—have a

“reasonable nexus . . . to the criminal behavior alleged” because they could all be used

to either grow marijuana or measure it. 8 Shaffer v. Wilson, 523 F.2d 175, 189 (10th Cir.

1975) (citation omitted).

       The same reasoning applies to Plaintiffs’ allegation that foreign currency was

impermissibly seized. (Doc. # 1 at 13.) Assuming, arguendo, that the foreign currency

was outside the scope of the warrant, the DEA Defendants are entitled to qualified

immunity. “[A]n officer may, if on the premises pursuant to a valid warrant . . . seize

items which immediately appear to be evidence or contraband of a crime.” United

States v. Le, 173 F.3d 1258, 1269 (10th Cir. 1999). Given that the warrant explicitly

mentions “United States currency,” it would be reasonable for an officer to conclude that

foreign currency was also evidence of an allegedly illegal large-scale marijuana

operation, especially because illicit drug operations often involve transactions with

individuals from foreign countries.

       As for the antique muskets which Plaintiffs assert were seized impermissibly, an

officer could reasonably conclude that the muskets were operational firearms. Even if

they were not within the scope of the warrant, an officer is “immune for a reasonable

mistake of law, reasonable mistake of fact, or a reasonable mistake ‘based on mixed



8Those items could also be reasonably considered to be paraphernalia for the distribution of
marijuana and thus be within the scope of the warrant.

                                              32
questions of law and fact.’” Moeck v. City of Albuquerque, 813 F.3d 912, 922 (10th Cir.

2015) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Moreover, Plaintiffs

have not met their burden of showing that “it would be clear to a reasonable officer that

his conduct was unlawful in the situation he confronted.” Id. Therefore, the DEA

Defendants are entitled to qualified immunity as to the claims involving the various items

that were allegedly outside the scope of the warrant.

                     iii.   Alleged failure to provide a copy of a search warrant

       In Claim 6, Plaintiffs allege that the DEA Defendants failed to comply with the

January 9, 2017, and February 6, 2017 Search Warrants’ requirement to

       deliver to the person from whom the property is taken or from whose
       premises or vehicle the property is taken a copy of this Warrant together
       with a receipt for the property taken, or in lieu thereof, to leave the copy and
       receipt at the place from which the property is taken . . . .

See (Doc. # 1 at 25; Doc. ## 36-4, 36-5 at 3 (Search Warrants)). In the Complaint,

Plaintiffs allege that the DEA Defendants violated their “right to be free from

unreasonable search and seizure and their right to due process protected by the Fourth

and Fourteenth Amendments . . . .” However, the Fourteenth Amendment does not

apply to the federal government. U.S. CONST. amend XIV, § 1; see, e.g., Belhomme v.

Windnall, 127 F.3d 1214, 1217 n.4 (10th Cir. 1997). Therefore, the Court will address

Plaintiffs’ claim only insofar as it implicates the Fourth Amendment.

       The particularity requirement of the Fourth Amendment not only protects against

general searches, but it “assures the individual whose property is searched or seized of

the lawful authority of the executing officer, his need to search, and the limits of his

search power.” Groh v. Ramirez, 540 U.S. 551, 561 (2004). Thus, the Tenth Circuit has

                                             33
held that an officer’s failure to provide a copy of a warrant to the target of a search may

constitute a violation of the Fourth Amendment. See United States v. Pulliam, 748 F.3d

967, 974 (10th Cir. 2014). Whether such a failure rises to the level of a constitutional

violation depends on whether “the violation rendered the search unreasonable under

the Fourth Amendment . . . .” See Id. 9

       Applying these standards to the instant case, the Court concludes that Plaintiffs

have failed to state Fourth Amendment violation claim. Plaintiffs provide little support for

their assertion that the DEA Defendants’ alleged failure to provide them with a copy of

the warrants at issue violated their constitutional rights. Plaintiffs merely indicate that

they “were denied any opportunity to challenge the search prior to the unwarranted

invasion of their privacy and the copying and distribution of their personal information.”

(Doc. # 1 at 25.) However, officers are not constitutionally obligated to provide an

individual with an opportunity to challenge a warrant before a search takes place by

tendering a copy of the warrant before initiating the search. See Ramirez, 540 U.S. at

562 n.5. Therefore, without more, Plaintiffs’ allegations are insufficient to establish that



9 In Pulliam, the Tenth Circuit indicated that evidence could be suppressed in a criminal case if
a defendant shows either that the violation rendered a search unreasonable for purposes of the
Fourth Amendment or if “the violation was intentional or resulted in prejudice.” Pulliam, 748 F.3d
at 974. However, in United States v. Krueger, 809 F.3d 1109, 1114 (10th Cir. 2015), the Tenth
Circuit explained that the questions of intentionality and prejudice are distinct from whether
there was a violation of the Fourth Amendment—i.e., intentionality and prejudice are not factors
to be considered when courts analyze whether an individual’s constitutional rights were violated.
Krueger, 809 F.3d at 1114 (“If we determine that the Rule 41 violation [e.g., failure to provide a
copy of a warrant] is not of constitutional import, we then consider [intentionality and prejudice].”
(emphasis added)). Rather, the factors of intentionality and prejudice are relevant only to
determine whether evidence should be suppressed in a criminal case even if there has been
no constitutional violation. Accordingly, the Court will address only the potential Fourth
Amendment violation.

                                                 34
the searches in their entirety were unreasonable. Pulliam, 748 F.3d at 974 (failure to

provide complete copy of search warrant did not render search unreasonable because

the warrant was supported by probable cause and was sufficiently particular). Because

Plaintiffs have not made such a showing, they have not established a violation of their

Fourth Amendment rights. Accordingly, the DEA Defendants are entitled to qualified

immunity.

B.       DEFENDANT SANDERS’ OBJECTION

         In Defendant Sanders’ underlying Motion to Dismiss, he argued that Plaintiffs “fail

to state any cognizable claim against [him] as a matter of law.” (Doc. # 69 at 2.)

Specifically, Defendant Sanders asserted that:

     •   Plaintiffs state no cognizable Bivens claim against [Defendant Sanders] as
         a matter of law; and

     •   Plaintiffs do not even allege [Defendant Sanders] acted under color of state
         law.

(Doc. # 69 at 2, 5.)

         With respect to Defendant Sanders’ arguments, Magistrate Judge Hegarty

concluded that Defendant Sanders’ Motion should be denied. Specifically, the

Magistrate Judge found that

     •   Plaintiffs plausibly allege [Defendant] Sanders acted jointly with and under
         the direction of the DEA task force, including [Defendants] Buffington and
         Gaasche . . . [which] fall[s] into the same “standard law enforcement
         operation” as that recognized in Bivens; [and therefore,]

     •   Plaintiffs plausibly allege [Defendant] Sanders acted under federal law for
         their Bivens claims and participated in the conduct supporting their Fourth
         Amendment Claims.



                                             35
(Doc. # 81 at 44–46.) The magistrate judge did not resolve the question of whether

Plaintiffs have stated an independent claim against Defendant Sanders pursuant to

Section 1983.

         In his Objection to the Recommendation, Defendant Sanders raises three

principal arguments. Specifically, Defendant Sanders asserts that:

     •   Plaintiffs fail to allege [Defendant] Sanders acted under color of state law to
         support claims under Section 1983;

     •   Per Ziglar, [courts] cannot find liability [under Bivens] without first
         determining whether there is a legal precedent allowing for such liability to
         attach to the category of private actor defendant at issue . . .; 10

     •   Plaintiffs state no action or omission by [Defendant] Sanders through his
         own personal participation causing any violation of Plaintiffs’ constitutional
         rights.

(Doc. # 88 at 3, 5.) The Court analyzes Defendant Sanders’ first and second arguments

in turn and concludes that Plaintiffs have failed to state a claim against him pursuant to

either Section 1983 or Bivens. Therefore, the Court abstains from reaching the third

argument.

         1.     Plaintiffs Fail to State a Claim Against Defendant Sanders Pursuant to
                Section 1983

         Section 1983 of Title 42 of the United States Code provides:

         Every person who, under color of any statute, ordinance, regulation,
         custom, or usage, of any State or Territory or the District of Columbia,

10The Court notes that the title of Defendant Sanders’ second argument is actually, “Mr.
Sanders’ pleaded status as a confidential informant is insufficient to demonstrate he acted
under federal law under Bivens . . . .” (Doc. # 88 at 3.) However, as Defendant Sanders
observes in his brief, whether a Bivens claim exists is a predicate question which must be
answered in the affirmative before it is appropriate to consider whether Defendant Sanders
acted under color of federal law. Accordingly, the Court considers the former question to be the
essence of Defendant Sanders’ second argument.

                                               36
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Importantly, § 1983 is “not

directed at conduct by federal officials.” Big Cats of Serenity Springs, Inc. v. Rhodes,

843 F.3d 853, 869 (10th Cir. 2016); see, e.g., Dotson v. Griesa, 398 F.3d 156, 162 (2d

Cir. 2005); Kingsley v. Bureau of Prisons, 937 F.2d 26, 30 n.4 (2d Cir. 1991) (“An action

brought pursuant to 42 U.S.C. § 1983 cannot lie against federal officers.”). Rather, it

provides a remedy against state actors who violate a federal right, pursuant to state

authority. Id. (citation omitted).

       However, in some limited cases, federal officials may act under “color of state

law” for purposes of § 1983. Big Cats, 843 F.3d at 869. “The paradigmatic example is

when federal officials conspire with state officials to infringe a protected constitutional

right.” Id. (citation omitted). “Most courts agree that conspiracy with state actors is a

requirement to finding that federal actors jointly acted under color of state law.” Id.

(citing Strickland ex rel. Strickland v. Shalala, 123 F.3d 863, 866–67 (6th Cir. 1997))

(“[C]ourts finding that a federal official has acted under color of state law have done so

only when there is evidence that federal and state officials engaged in a conspiracy or

‘symbiotic’ venture to violate a person's rights under the Constitution or federal law.”).


                                             37
       In the instant case, Plaintiffs have not demonstrated that Defendant Sanders

acted under “color of state law.” It is undisputed that Defendants Gaasche and

Buffington 11 were members of a DEA task force. Where, as here, officers act in their

capacity as DEA task force agents, they are acting pursuant to federal law. Pou v. U.S.

Drug Enf't Admin., 923 F. Supp. 573, 579 (S.D.N.Y. 1996) (citation omitted), aff'd sub

nom. Pou v. Loszynski, 107 F.3d 3 (2d Cir. 1997). Therefore, because Defendant

Sanders was a confidential informant for Defendants Gaasche and Buffington, Plaintiffs

can, “at best claim that [he] is a federal actor, and so [they are] left without a foothold in

§ 1983.”12 Therefore, because Plaintiffs do not allege that there was an illegal

conspiracy between state and federal actors, Plaintiffs have failed to state a § 1983

claim against Defendant Sanders.




11The Court notes that Defendant Buffington was employed as a local state police investigator
who was assigned to the DEA task force. When DEA task forces include local law enforcement
personnel, members of the task force act pursuant to federal—not state—law. See, e.g., Ochoa
v. Bratton, No. 16-CV-2852 (JGK), 2017 WL 5900552, at *6 (S.D.N.Y. Nov. 28, 2017) (joint task
force that included members of the Drug Task Force of the City of New York and the DEA acted
pursuant to federal law); Guerrero v. Scarazzini, 274 F. App'x 11, 12 (2d Cir. 2008) (local law
enforcement officers who were federally deputized for work with FBI task force acted pursuant
to federal law); Pou, 923 F. Supp. at 579 (New York State Police Officers acting as part of a
DEA task force were not acting under color of state law).

12The Court seriously doubts that Defendant Sanders—who is a private citizen—could be
considered a state (or federal) actor notwithstanding the fact that he was a confidential
informant for law enforcement. See, e.g., Landor v. Strain, No. CIV.A. 08-4647, 2009 WL
426271, at *4 (E.D. La. Feb. 17, 2009) (confidential informant could not be a “state actor” as a
matter of law); Nelson v. Louise, No. CIV.A. 10-827-JJB-RL, 2014 WL 5364050, at *13 (M.D.
La. Oct. 21, 2014) (same).

                                               38
        2.     Per Ziglar, Plaintiffs Fail to State a Bivens Claim Against Defendant
               Sanders

        The Court recounted the Ziglar test in Section III(A)(1)(a). To reiterate, when a

court is presented with a Bivens-type claim, Ziglar instructs that the court must

determine whether that claim arises in a “new context.” If it does, and if special factors

cause the court to hesitate before allowing an action for damages, the court should not

recognize the claim. Applying that test to Plaintiffs’ allegations against Defendant

Sanders, the Court concludes that Plaintiffs have failed to state a Bivens-type claim.

        Defendant Sanders is a private individual—i.e., he is not employed as a law

enforcement officer or any other type of governmental employee. That fact alone shows

that Plaintiffs’ allegations against Defendant Sanders bear even less “resemblance to

the three Bivens claims the [Supreme] Court has approved in the past” than Plaintiffs’

precluded malicious prosecution claims. Ziglar, 137 S. Ct. at 1860. Therefore, Plaintiffs’

allegations arise in a new context, and the Court must proceed to step two of the Ziglar

test.

        As with Plaintiffs’ malicious prosecution claims, special factors exist that cause

the Court to hesitate before allowing Plaintiffs’ damages claims against Defendant

Sanders to proceed. Congress “might doubt the efficacy or necessity of a damages

remedy” because there is a risk that private individuals would be less likely to cooperate

with law enforcement if they could be exposed to personal liability for their assistance.

Id. at 1865 (emphasis added). Moreover, because Defendant Sanders is a private

individual, Plaintiffs may raise state tort claims against him for any harm he is alleged to

have caused. Importantly, the Supreme Court has held that “if there is an alternative

                                             39
remedial structure present in a certain case, that alone may limit the power of the

Judiciary to infer a new Bivens cause of action.” Id. at 1868. Therefore, pursuant to

Ziglar, the Court should not “extend a Bivens-type remedy.” Id. at 1859. Accordingly,

Plaintiffs have failed to state a Bivens-type claim against Defendant Sanders.

                                  IV.   CONCLUSION

      Based on the foregoing, the Court ORDERS as follows:

   1. The June 28, 2018 Recommendation of United States Magistrate Judge

      (Doc. # 81) is AFFIRMED IN PART and REJECTED IN PART;

   2. Defendants Tom Quinnett and the City of Cortez’s Motion to Dismiss (Doc. # 22)

      is GRANTED;

   3. The DEA Defendants’ Motion to Dismiss (Doc. # 36) is GRANTED;

   4. Defendant Shawn Sanders’ Motion to Dismiss (Doc. # 69) is GRANTED;

   5. Accordingly, Claim 1 is DISMISSED WITHOUT PREJUDICE as against

      Defendant Gaasche, but not Defendant Buffington. Thus, Claim 1 remains

      pending against Defendant Buffington. Claim 5 is DISMISSED WITHOUT

      PREJUDICE for the reasons stated in the Recommendation (Doc. # 81 at 21);

   6. Claims 2–4 and 6 are DISMISSED WITH PREJUDICE. The claims are

      dismissed with prejudice because it is “obvious that [Plaintiffs] cannot prevail on

      the facts [they] allege and it would be futile to give [them] opportunity to amend.”

      Guy v. Lampert, 748 F. App’x 178, 181 (10th Cir. 2018) (quoting Gee v. Pacheco,

      627 F.3d 1178, 1195 (10th Cir. 2010));




                                            40
7. Defendant Shawn Sanders’ Motion to Set Aside Entry of Default (Doc. # 71) is

   GRANTED;

8. Plaintiffs’ Motion to Amend (Doc. # 90) is DENIED WITHOUT PREJUDICE.

   Plaintiffs shall file an Amended Complaint that cures the defects in the claims

   that have been dismissed without prejudice (Claim 1 against Defendant Gaasche

   and Claim 5) on or before September 19, 2019. If Plaintiffs do not do so, the

   claims that have been dismissed without prejudice will be dismissed with

   prejudice.




   DATED: August 19, 2019


                                             BY THE COURT:


                                             _____________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge




                                        41
